Judgment, Supreme Court, Bronx County, entered December 24, 1974, unanimously modified, on the law, to deny summary judgment in favor of the defaulting defendant, J. W. A. B. Construction Corp., to sever as to that defendant, and an inquest directed against it, and otherwise affirmed. Defendant-respondent shall recover of appellant $60 costs and disbursements of this appeal. While summary judgment was justified on the defendant-respondent city’s motion, it should not have been granted in favor of the defaulting defendant, but rather an inquest granted against it as the court was initially inclined to do. Concur—Stevens, P. J., Markewich, Kupferman, Lupiano and Nunez, JJ.